Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2007

Brandeburg v. Corning Inc Pension
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3755




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Brandeburg v. Corning Inc Pension" (2007). 2007 Decisions. Paper 759.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/759


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 06-3755
                                    ____________

                           KENNETH D. BRANDEBURG,

                                           Appellant

                                           v.

                   CORNING INCORPORATED PENSION PLAN
                    FOR HOURLY EMPLOYEES; MCMC LLC
                               ____________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 04-cv-01314)
                     District Judge: Honorable Gary L. Lancaster
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 17, 2007

      Before: FISHER and ROTH, Circuit Judges, and RAMBO,* District Judge.

                                 (Filed: July 16, 2007)
                                     ____________

                             OPINION OF THE COURT
                                  ____________




      *
        The Honorable Sylvia H. Rambo, United States District Judge for the Middle
District of Pennsylvania, sitting by designation.
FISHER, Circuit Judge.

       This appeal arises out of an action pursuant to the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001 et seq. (“ERISA”). Kenneth D. Brandeburg

appeals from a grant of summary judgment in favor of Corning Incorporated Pension Plan

for Hourly Employees (“the Plan”) and MCMC LLC (“MCMC”). MCMC, as

administrator and ERISA fiduciary of the Plan, denied Brandeburg total and permanent

disability benefits and the District Court concluded that the decision to deny benefits was

neither arbitrary nor capricious. We agree with that conclusion and, for reasons that

follow, will affirm the judgment of the District Court.

                                             I.

       Because we write only for the parties, who are familiar with the facts and

procedural posture of this case, we will provide only a brief synopsis of the background

of the case. Brandeburg was employed as a finishing operator by Corning, Inc. for over

twenty years. He stopped working in 2000 due to a heart condition and, in February

2001, submitted a claim for total and permanent disability benefits. Under the terms of

the Plan, an individual is totally and permanently disabled when, based on medical

evidence “satisfactory to the Pension Committee[,] he is found to be unable to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or to be of long, continued

and indefinite duration.”



                                             2
       The total and permanent disability claim was accompanied by a statement from

Brandeburg’s treating physician, which stated that Brandeburg had been diagnosed with

“idiopathic cardiomyopathy.”1 Medical consultants retained by MCMC agreed with the

diagnosis of cardiomyopathy. However, they did not agree that Brandeburg’s level of

impairment rose to the level of the Plan’s definition of totally and permanently disabled

because they believed Brandeburg was capable of substantial gainful activity in the form

of light or sedentary work.2 Consequently, MCMC denied Brandeburg disability benefits.

       After several unsuccessful appeals to MCMC, Brandeburg commenced an ERISA

action in the District Court seeking review of the ERISA-fiduciary’s decision denying his

application. The parties moved for summary judgment because the facts established by

the administrative record were undisputed. The District Court denied Brandeburg’s

motion and granted the motion of the defendants-appellees. Brandeburg filed a timely

appeal.

                                             II.

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We have

jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s grant of summary judgment is de novo, employing the same legal standards


       1
       “Cardiomyopathy” is a heart abnormality. “Idiopathic” indicates that the cause of
the abnormality is unknown.
       2
        An independent medical examination determined that Brandeburg could work for
eight hours in a position that involved sitting for eight hours and standing and walking for
three hours.

                                             3
applied by the District Court in the first instance. See Courson v. Bert Bell NFL Player

Retirement Plan, 214 F.3d 136, 142 (3d Cir. 2000). The denial of benefits by an ERISA

plan administrator or fiduciary is reviewed under the arbitrary and capricious standard.

See Mitchell v. Eastman Kodak Co., 113 F.3d 433, 437 (3d Cir. 1997). Under that

standard, “an administrator’s decision will only be overturned if it is without reason,

unsupported by substantial evidence or erroneous as a matter of law.” Pinto v. Reliance

Standard Life Ins. Co., 214 F.3d 377, 387 (3d Cir. 2000).

       Brandeburg’s sole argument on appeal is that MCMC and the District Court erred

in denying him benefits by failing to consider the issue of whether a “risk of disability”

rendered him disabled as defined by the plan. This argument, which relies on Lasser v.

Reliance Standard Ins. Co., 146 F. Supp. 2d 619 (D.N.J. 2001), aff’d, 344 F.3d 381 (3d

Cir. 2003), is without merit. In Lasser, the district court observed that “insurers have

failed to convince courts that risk of a heart attack in the future does not constitute a

present disability . . . [and] the risk of a heart attack may be a disabling factor even

though the claimant can sit, stand, or ambulate.” 146 F. Supp. 2d at 628. However,

Lasser is distinguishable as it involved an occupational disability policy as opposed to a

general disability policy, the type of policy at issue in this case. An occupational

disability policy “insures against loss of income due to the inability of insureds to engage

in their regular or usual occupations, [and] is to be distinguished from a general disability

policy, which provides benefits only to insureds who cannot engage in any occupation for

which they are reasonably suited.” Id. at 624. Thus, the issue in Lasser was whether the

                                               4
plaintiff’s return to his usual occupation as an orthopedic surgeon posed a risk of

disability whereas the issue in this case is whether “any substantial gainful activity”

would pose a risk of disability.

       MCMC’s medical consultants concluded that Brandeburg was capable of

performing substantial gainful activity in the form of light and sedentary work.

Brandeburg argues that he would be hazarding his well-being by returning to work

against his doctor’s recommendation. However, there is substantial record evidence to

support a conclusion that he is capable of performing light-duty, sedentary work (as

opposed to working his usual job as a finishing operator at Corning) without risking

disability. The independent medical assessment of Brandeburg’s estimated functional

capacity concluded that Brandeburg was able to work for eight hours a day in a position

that involved sitting for at least five hours. (App. 162). While Brandeburg’s treating

physician did opine that Brandeburg was “unable to . . . entertain any type of work,”

“plan administrators are not obliged to accord special deference to the opinions of treating

physicians.” Stratton v. E.I. DuPont de Nemours & Co., 363 F.3d 250, 257-58 (3d Cir.

2004), quoting Black & Decker Disability Plan v. Nord, 538 U.S. 825, 834 (2003).

       It is true that a plan administrator may not “arbitrarily refuse to credit a claimant’s

reliable evidence, including the opinions of a treating physician,” id., but the record in

this case does not indicate that MCMC did so. Rather, it demonstrates that MCMC’s

medical consultants reviewed and considered the treating physician’s assessment of

Brandeburg’s condition but ultimately disagreed with his conclusion that Brandeburg was

                                              5
permanently disabled. As we stated in Stratton, “a professional disagreement does not

amount to an arbitrary refusal to credit.” 363 F.3d at 258; see also Schlegel v. Life Ins.

Co. of North Am., 269 F. Supp. 2d 612, 627-28 (E.D. Pa. 2003) (denial of disability

benefits is not arbitrary and capricious under ERISA simply because of reliance on

recommendations of non-treating physicians over those of treating physicians). As

MCMC’s decision is supported by substantial evidence, we cannot conclude it acted

arbitrarily and capriciously in denying Brandeburg benefits.3

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




       3
         Brandeburg also argues that the decision by the Social Security Administration
(“SSA”) concluding that he is permanently disabled should dictate the same result in an
ERISA case. While an SSA award may be considered as a factor in determining whether
an ERISA adminstrator’s decision to deny benefits was arbitrary and capricious, it “does
not in itself indicate that an administrator’s decision was arbitrary and capricious, and [] a
plan administrator is not bound by the SSA decision.” Dorsey v. Provident Life &
Accident Ins. Co., 167 F. Supp. 2d 846, 856 n.11 (E.D. Pa. 2001).

                                              6